Exhibit 10.22

 

FIRST FARMERS AND MERCHANTS CORPORATION

DIRECTOR DEFERRED COMPENSATION AGREEMENT

 

This Director Deferred Compensation Agreement (the “Agreement”) is adopted this
5th day of March, 2008, by and between First Fanners and Merchants Corporation,
a Tennessee corporation located in Columbia, Tennessee (the “Company”), and Tim
E. Pettus (the “Director”) and is effective as of the 5th day of March, 2008.

 

The purpose of this Agreement is to provide specified benefits to the Director
who contributes to the continued growth, development and future business success
of the Company.

 

ARTICLE 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meaning specified:

 

1.1           “Beneficiary” means each designated person, or the estate of the
deceased Director, entitled to benefits, if any, upon the death of the Director
determined pursuant to Article 6.

 

1.2           “Beneficiary Designation Form” means the form established from
time to time by the Plan Administrator that the Director completes signs and
returns to the Plan Administrator to designate one or more beneficiaries.

 

1.3           “Board” means the Board of Directors of the Company as from time
to time constituted.

 

1.4           “Change in Control” means a change in the ownership or effective
control of the Company, as such change is defined in section 409A of the code
and regulations there under.

 

1.5           “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6           “Crediting Rate” means the Wall Street Journal Prime Rate as
published on the last business day of the previous Plan Year plus three percent
(3%), with a maximum rate of nine and three quarters percent (9.75%).

 

1.7           “Deferrals” means the amount of Fees which the Director elects to
defer according to this Agreement. In the absence of a valid Deferral Election
Form, Deferrals shall mean 100% of the Fees.

 

--------------------------------------------------------------------------------


 

1.8           “Deferral Account” means the Company’s accounting of the
Director’s accumulated Deferrals, plus accrued interest.

 

1.9           “Deferral Election Form” means the form established from time to
time by the plan Administrator that the Director completes, signs, and returns
to the Plan Administrator to designate the amount of the deferrals.

 

1.10         “Distribution Election Form” means the form established from time
to time by the Plan Administrator that the Director completes, signs, and
returns to the Plan Administrator to designate the time and form of
distribution.

 

1.11         “Fees” means the total fees payable to the Director during a Plan
Year.

 

1.12         “Original Effective Date” means March 5, 2008.

 

1.13         “Plan Administrator” means the plan administrator described in
Article 8.

 

1.14         “Plan Year” means each twelve-month period commencing on January 1
and ending on December 31 of each year.

 

1.15         “Separation from Service” In accordance with Section 409A,
“Separation from Service” shall mean the Director dies, retires, or otherwise
has a termination of service with the Company. However, the employment
relationship is treated as continuing intact while the individual is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six (6) months, or if longer, so long as the individual
retains a right to reemployment with the service recipient under an applicable
statute or by contract. For purposes of this definition, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Director will return to perform services for the Company.
If the period of leave exceeds six (6) months and the individual does not retain
a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such six (6) month period. Notwithstanding the foregoing, where a
leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, where such impairment
causes the Director to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, a twenty-nine
(29) month period of absence may be substituted for such six (6) month period.

 

Whether a termination of service has occurred is determined based on whether the
facts and circumstances indicate that the Company and Director reasonably
anticipated that no further services would be performed after a

 

--------------------------------------------------------------------------------


 

certain date or that the level of bona fide services the Director would perform
after such date (whether as a Director or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as a Director or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Company if the Director has been providing
services to the Company less than 36 months). Facts and circumstances to be
considered in making this determination include, but are not limited to, whether
the Director continues to be treated as an Director for other purposes (such as
continuation of salary and participation in Director benefit programs), whether
similarly situated service providers have been treated consistently, and whether
the Director is permitted, and realistically available, to perform services for
other service recipients in the same line of business. A Director is presumed to
have separated from service where the level of bona fide services performed
decreases to a level equal to twenty percent (20%) or less of the average level
of services performed by the Director during the immediately preceding
thirty-six (36) month period. A Director will be presumed not to have separated
from service where the level of bona fide services performed continues at a
level that is fifty percent (50%) or more of the average level of service
performed by the Director during the immediately preceding thirty-six (36) month
period.

 

1.16         “Termination for Cause” means a Separation from Service for:

 

(a)           Gross negligence or gross neglect of duties to the Company; or

 

(b)           Conviction of a felony or of a gross misdemeanor involving moral
turpitude in connection with the Director’s service with the Company; or

 

(c)           Fraud, disloyalty, dishonesty or willful violation of any law or
significant Company policy committed in connection with the Director’s service
and resulting in a material adverse effect on the Company.

 

1.17         “Unforeseeable Emergency” means a severe financial hardship to the
Director resulting from an illness or accident of the Director, the Director’s
spouse, or the Director’s dependent (as defined in Section 152(a) of the Code),
loss of the Director’s property due to casualty, or other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Director.

 

--------------------------------------------------------------------------------


 

Article 2

Deferral Election

 

2.1           “Elections Generally” In any Plan Year during which Director
defers fees, Director shall file a Deferral Election Form for any fees deferred.
Such form shall be filed with the Plan Administrator no later than the end of
the Plan Year preceding the Plan Year during which services will be performed
for fees deferred, and is effective only to deferred fees that have not yet been
earned by the Director.

 

2.2           A deferral election submitted for a particular year may continue
to be valid for succeeding years until changed or modified. Deferral elections,
once made, however, are irrevocable for the Plan Year in which the fees are to
be deferred.

 

A.            Initial Deferral Election(s).

 

Upon notification of eligibility in this Agreement during the initial Plan Year,
and if Director elects to defer fees, Director shall deliver to the Plan
Administrator:

 

(a)           a Deferral Election Form, signed and dated;

 

(b)           a Beneficiary Form, signed and dated;

 

(c)           a Distribution Election Form, signed and dated.

 

The Director shall deliver such forms to the Plan Administrator within thirty
(30) days of notification of eligibility, and shall set forth on the forms the
amount of fees to be deferred.

 

2.3           Change in Form or Timing of Distributions. All changes in the form
or timing of distributions hereunder must comply with the following
requirements. The changes:

 

(a)           may not accelerate the time or schedule of any distribution,
except as provided in Section 409A of the Code and the regulations thereunder;

 

(b)           must, for benefits distributable under Section 4.1, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

 

(c)           must take effect not less than twelve (12) months after the
election is made.

 

--------------------------------------------------------------------------------


 

Article 3

Deferral Account

 

3.1           Establishing and Crediting. The Company shall establish a Deferral
Account on its books for the Director and shall credit to the Deferral Account
the following amounts:

 

(a)           Any Deferrals hereunder: and

 

(b)           Interest as follows:

 

(i)            On the last day of each month interest shall be credited on the
Deferral Account at an annual rate equal to the Crediting Rate, compounded
monthly until the account has a zero balance; and

 

(ii)           Prior to the commencement of any distributions hereunder, the
Board, in its sole discretion, may change the rate used to calculate interest
credited on the unpaid Deferral Account balance during any applicable
installment period. Once the annual interest rate is determined it will compound
monthly on the last day of each month.

 

3.2           Accounting Device Only. The Deferral Account is solely a device
for measuring amounts to be paid under this Agreement. The Deferral Account is
not a trust fund of any kind. The Director is a general unsecured creditor of
the Company for the distribution of benefits. The benefits represent the mere
Company promise to distribute such benefits. The Director’s rights are not
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by the Director’s creditors.

 

Article 4

Distributions During Lifetime

 

4.1           Separation from Service Benefit. Upon Separation from Service, the
Company shall distribute to the Director the benefit described in this section
4.1.

 

4.1.1        Amount of Benefit. The benefit under this Section 4.1 is the
Deferral Account balance plus interest at Separation from Service.

 

4.1.2        Distribution of Benefit. The Company shall pay the benefit to the
Director as elected by the Director on the Distribution Election Form commencing
within sixty (60) days following Separation from Service. In the event the
Director elects monthly installments, the Company shall annuitize the Deferral
Account using an interest rate determined in accordance with Section 3.1(b)(ii).

 

--------------------------------------------------------------------------------


 

4.2           Hardship Distribution.  The Company will permit early withdrawals
for an unforeseeable emergency under certain circumstances arising as a result
of events beyond the control of the Director. The Director may submit an
application for an in-service early withdrawal due to an unforeseeable emergency
to the Board of Directors. If, in the discretion of the Board, the Director is
permitted to take an early withdrawal due to an unforeseeable emergency, the
Board shall make a distribution to such Director from the Director’s Account.
Such distribution shall be paid in one (1) lump sum payment within thirty (30)
days, after the Board determines that the Director is permitted to take an early
withdrawal due to an unforeseeable emergency. The amount of such lump sum
payment shall be limited to the amount reasonably necessary to meet the
Director’s requirements to the extent such emergency is not relieved through
reimbursement or compensation from insurance or otherwise, by liquidation of the
Director’s assets, (to the extent the liquidation of such assets will not cause
severe financial hardship) or by cessation of deferrals. For purposes of this
section the term “unforeseeable emergency” means a severe financial hardship to
the Director resulting from an illness or accident of the Director, the
Director’s spouse, the Director’s dependent, or the Director’s Beneficiary, loss
of the Director’s property due to casualty, other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Director. The imminent foreclosure of or eviction from the service
provider’s primary residence may constitute an unforeseeable emergency. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an unforeseeable emergency. Finally, the need to pay for the funeral
expenses of a spouse, a beneficiary, or a dependent may also constitute an
unforeseeable emergency. At all times this definition shall be construed in
accordance with the definition under Section 409A. If the Director seeks to
terminate any current deferral elections or re-start the deferral election, it
must be done in accordance with Section 409A.

 

4.3           Restriction on Timing of Distribution. Notwithstanding any
provision of this Agreement to the contrary, if the Director is considered a
Specified Employee at Separation from Service under such procedures as
established by the Company in accordance with Section 409A of the Code, benefit
distributions that are made upon Separation from Service may not commence
earlier than six (6) months after the date of such Separation from Service.
Therefore, in the event this Section 4.3 is applicable to the Director, any
distribution which would otherwise be paid to the Director within the first six
months following the Separation from Service shall be accumulated and paid to
the Director in a lump sum on the first day of the seventh month following the
Separation from Service. All subsequent distributions shall be paid in the
manner specified.

 

--------------------------------------------------------------------------------


 

4.4           Distributions Upon Income Inclusion Under Section 409A of the
Code. Upon the inclusion of any portion of the Deferral Account balance into the
Director’s income as a result of the failure of this non-qualified deferred
compensation plan to comply with the requirements of Section 409A of the Code,
to the extent such tax liability can be covered by the Deferral Account balance,
a distribution shall be made as soon as is administratively practicable
following the discovery of the plan failure.

 

Article 5

Distributions at Death

 

5.1           Death During Active Service. If the Director dies while in active
service to the Company, the Company shall distribute to the Beneficiary the
benefit described in this Section 5.1. This benefit shall be distributed in lieu
of the benefit under Article 4.

 

5.1.1        Amount of Benefit. The benefit under this Section 5.1 is the
greater of (i) the Deferral Account balance determined as of the date of the
Director’s death, or (ii) $162,000.

 

5.1.2        Distribution of Benefit. The Company shall pay the benefit to the
Beneficiary as elected by the Director on the Distribution Election
Form commencing within sixty (60) days following the Director’s death. In the
event the Director elects monthly installments, the Company shall annuitize the
Deferral Account using an interest rate determined in accordance with
Section 3.1(b)(ii).

 

5.2           Death During Distribution of a Benefit. If the Director dies after
any benefit distributions have commenced under this Agreement but before
receiving all such distributions, the Company shall distribute to the
Beneficiary the remaining benefits at the same time and in the same amounts that
would have been distributed to the Director had the Director survived.

 

5.3           Death After Separation from Service But Before Benefit
Distributions Commence. If the Director is entitled to benefit distributions
under this Agreement, but dies prior to the commencement of said benefit
distributions, the Company shall distribute to the Beneficiary the same benefits
that the Director was entitled to prior to death except that the benefit
distributions shall commence within thirty (30) days following receipt by the
Company of the Director’s death certificate.

 

--------------------------------------------------------------------------------


 

Article 6
Beneficiaries

 

6.1           Beneficiary. The Director shall have the right, at any time, to
designate a Beneficiary(ies) to receive any benefits distributable under the
Agreement to a Beneficiary upon the death of the Director. The Beneficiary
designated under this Agreement may be the same as or different from the
beneficiary designation under any other plan of the Company in which the
Director participates.

 

6.2           Beneficiary Designation: Change. The Director shall designate a
Beneficiary by completing and signing the Beneficiary Designation Form, and
delivering it to the Plan Administrator or its designated agent. The Director’s
beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Director or if the Director names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Director shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Plan Administrator’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Plan
Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Director and accepted by the Plan Administrator prior to the Director’s death.

 

6.3           Acknowledgement. No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Plan Administrator or its designated agent.

 

6.4           No Beneficiary Designation. If the Director dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Director, then the Director’s spouse shall be the designated Beneficiary. If the
Director has no surviving spouse, the benefits shall be paid to the personal
representative of the Director’s estate.

 

6.5           Facility of Distribution. If the Plan Administrator determines in
its discretion that a benefit is to be paid to a minor, to a person declared
incompetent, or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Director and the
Beneficiary, as the case

 

--------------------------------------------------------------------------------


 

may be, and shall be a complete discharge of any liability under the Agreement
for such distribution amount.

 

Article 7
General Limitations

 

7.1           Termination for Cause. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not distribute any benefit under
this Agreement in excess of the Deferrals if the Director’s service with the
Company is terminated due to a Termination for Cause.

 

7.2           Suicide or Misstatement. Notwithstanding any provision of this
Agreement to the contrary, the Company shall not distribute any benefit under
this Agreement in excess of the Deferrals if the Director commits suicide within
two years after the Original Effective Date of this Agreement, or if an
insurance company which issued a life insurance policy covering the Director and
owned by the Company denies coverage (i) for material misstatements of fact made
by the Director on an application for such life insurance, or (ii) for any other
reason.

 

7.3           Removal. Notwithstanding any provision of this Agreement to the
contrary, the Company shall not distribute any benefit under this Agreement in
excess of the Deferrals if the Director is subject to a final removal or
prohibition order issued by an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act.

 

Article 8
Administration of Agreement

 

8.1           Plan Administrator Duties. This Agreement shall be administered by
a Plan Administrator which shall consist of the Board, or such committee or
person(s) as the Board shall appoint. The Plan Administrator shall administer
this Agreement according to its express terms and shall also have the discretion
and authority to (i) make, amend interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions including interpretations of this Agreement, as may arise
in connection with the Agreement to the extent the exercise of such discretion
and authority does not conflict with Section 409A of the Code and regulations
thereunder.

 

8.2           Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit, (including acting through a duly appointed representative), and
may from time to time consult with counsel who may be counsel to the Company.

 

--------------------------------------------------------------------------------


 

8.3           Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.

 

8.4           Indemnity of Plan Administrator. The Company shall indemnify and
hold harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

 

8.5           Company Information. To enable the Plan Administrator to perform
its functions, the Company shall supply full and timely information to the Plan
Administrator on all matters relating to the Compensations of its Directors, the
date and circumstances of the retirement, Disability, death or Separation from
Service of its Directors, and such other pertinent information as the Plan
Administrator may reasonably require.

 

8.6           Statement of Accounts. The Plan Administrator shall provide to the
Director, within one hundred twenty (120) days after the end of each Plan Year,
a statement setting forth the Deferral Account balance.

 

Article 9
Claims and Review Procedures

 

9.1           Claims Procedure. The Director or Beneficiary (“Claimant”) who has
not received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

 

9.1.1        Initiation — Written Claim. The Claimant initiates a claim by
submitting to the Company a written claim for the benefits. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within sixty (60) days after such notice was received by the Claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the Claimant.

 

9.1.2        Timing of Company Response. The Company shall respond to such
Claimant within ninety (90) days after receiving the claim. If the Company
determines that special circumstances require additional time for processing the
claim, the Company can extend the response period by an additional ninety (90)
days by notifying the Claimant in writing, prior to the end of the initial
ninety (90) day period that an

 

--------------------------------------------------------------------------------


 

additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Company expects to render its
decision.

 

9.1.3        Notice of Decision. If the Company denies part or all of the claim,
the Company shall notify the Claimant in writing of such denial. The Company
shall write the notification in a manner calculated to be understood by the
Claimant. The notification shall set forth:

 

(a)           The specific reasons for the denial,

 

(b)           A reference to the specific provisions of the Agreement on which
the denial is based,

 

(c)           A description of any additional information or material necessary
for the Claimant to perfect the claim and an explanation of why it is needed,
and

 

(d)           An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures.

 

9.2           Review Procedure. If the Company denies part or all of the claim,
the Claimant shall have the opportunity for a full and fair review by the
Company of the denial, as follows:

 

9.2.1        Initiation — Written Request. To initiate the review, the Claimant,
within sixty (60) days after receiving the Company’s notice of denial, must file
with the Company a written request for review.

 

9.2.2        Additional Submissions — Information Access. The Claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Company shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the Claimant’s claim
for benefits.

 

9.2.3        Considerations on Review. In considering the review, the Company
shall take into account all materials and information the Claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

 

9.2.4        Timing of Company Response. The Company shall respond in writing to
such Claimant within sixty (60) days after receiving the request for review. If
the Company determines that special circumstances require additional time for
processing the claim, the Company can extend the

 

--------------------------------------------------------------------------------


 

response period by an additional sixty (60) days by notifying the Claimant in
writing, prior to the end of the initial sixty (60) day period that an
additional period is required. The notice of extension must set for the special
circumstances and the date by which the Company expects to render its decision.

 

9.2.5        Notice of Decision. The Company shall notify the Claimant in
writing of its decision on review. The Company shall write the notification in a
manner calculated to be understood by the Claimant. The notification shall set
forth:

 

(a)           The specific reasons for the denial,

 

(b)           A reference to the specific provisions of the Agreement on which
the denial is based, and

 

(c)           A statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to the Claimant’s claim for benefits.

 

Article 10
Amendments and Termination

 

10.1         Amendments. The Company may amend this Agreement unilaterally at
any time. However, no amendment may be made which would reduce amounts payable
under this Agreement to the Director or a Beneficiary without such person’s
written consent.

 

10.2         Plan Termination Generally. The Company may unilaterally terminate
this Agreement at any time upon ninety (90) days advance written notice to the
Director. Except as provided in Treasury Regulation 1.409A-3(j) (4) a payment of
deferred compensation may not be accelerated.

 

Article 11
Miscellaneous

 

11.1         Binding Effect. This Agreement shall bind the Director and the
Company and their beneficiaries, survivors, executors, administrators and
transferees.

 

11.2         No Guarantee of Service. This Agreement is not a contract for
service. It does not give the Director the right to remain as a director of the
Company, nor does it interfere with the Company’s right to discharge the
Director. It also does not require the Director to remain a director nor
interfere with the Director’s right to terminate service at any time.

 

--------------------------------------------------------------------------------


 

11.3         Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

11.4         Tax Withholding and Reporting. The Company shall withhold any taxes
that are required to be withheld, from the benefits provided under this
Agreement. Director acknowledges that the Company’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Company shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.

 

11.5         Applicable Law. The Agreement and all rights hereunder shall be
governed by the laws of the State of Tennessee, except to the extent preempted
by the laws of the United States of America.

 

11.6         Unfunded Arrangement. The Director and the Beneficiary are general
unsecured creditors of the Company for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Company to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors. Any insurance on the Director’s life or
other informal funding asset is a general asset of the Company to which the
Director and the Beneficiary have no preferred or secured claim.

 

11.7         Reorganization. The Company shall not merge or consolidate into or
with another bank, or reorganize, or sell substantially all of its assets to
another bank, firm, or person unless such succeeding or continuing bank, firm,
or person agrees to assume and discharge the obligations of the Company under
this Agreement. Upon the occurrence of such event, the term “Company” as used in
this Agreement shall be deemed to refer to the successor or survivor company.

 

11.8         Entire Agreement. This Agreement constitutes the entire agreement
between the Company and the Director as to the subject matter hereof. No rights
are granted to the Director by virtue of this Agreement other than those
specifically set forth herein.

 

11.9         Interpretation. Wherever the fulfillment of the intent and purpose
of this Agreement requires, and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.

 

11.10       Alternative Action. In the event it shall become impossible for the
Company or the Plan Administrator to perform any act required by this Agreement,
the Company or Plan Administrator may, in its discretion, perform such
alternative act as most nearly carries out the intent and purpose of this

 

--------------------------------------------------------------------------------


 

Agreement and is in the best interests of the Company, provided that such
alternative acts do not violate Section 409A of the Code.

 

11.11       Headings. Article and section headings are for convenient reference
only and shall not control or affect the meaning or construction of any of its
provisions.

 

11.12       Validity. In case any provision of this Agreement shall be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision has never been inserted herein.

 

11.13       Notice. Any notice or filing required or permitted to be given to
the Plan Administrator under this Agreement shall be sufficient if in writing
and hand- delivered, or sent by registered or certified mail, to the address
below:

 

First Farmers and Merchants Corporation
816 S. Garden Street
Columbia, Tennessee 38402-1148

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Director under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Director.

 

11.14.      Permissible Acceleration Provision. Under Section 409A-3(j)(4), a
payment of deferred compensation may not be accelerated except as provided in
regulations by the Internal Revenue Code. This Agreement allows all permissible
payment accelerations under 409A-3(j)(4) that include but are not limited to
payments necessary to comply with a domestic relations order, payments necessary
to comply with certain conflict of interest rules, payments intended to pay
employment taxes, and other permissible payments are allowed as permitted by
statute or regulation.

 

11.15       Compliance with Section 409A.         This Agreement shall at all
times be administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including, such regulations as may be promulgated after
the Effective Date of this Agreement.

 

IN WITNESS WHEREOF, the Company and the Director have signed this Agreement as
of March 5, 2008.

 

--------------------------------------------------------------------------------


 

Director:

 

Company:

 

 

 

Tim E. Pettus

 

FIRST FARMERS AND MERCHANTS CORPORATION

 

 

Columbia, Tennessee

 

 

 

 

 

 

/s/ Tim E. Pettus

 

By:

/s/ T. Randy Stevens

 

 

 

 

/s/ Martha M. McKennon

 

Title:

Chairman and CEO

Witness

 

 

 

--------------------------------------------------------------------------------